       Case 4:20-cv-03140-YGR Document 6 Filed 07/17/20 Page 1 of 1
                                                                                       S DISTRICT
                                                                                    ATE           C
                                                                                   T




                                                                                                                 O
                                                                              S




                                                                                                                  U
                                                                             ED
                                                       Date: 7/17/2020




                                                                                                                   RT
                                                                                                         ERED




                                                                         UNIT
                                                                                             O ORD
                                                                                   IT IS S
     Peter Strojnik




                                                                                                                           R NIA
     7847 N. Central Ave.                                                                                zalez Roge
                                                                                                                      rs
                                                                                               nne Gon




                                                                         NO
 2   Phoenix, Arizona 85020                                                        Judge Yvo




                                                                                                                           FO
                                                                          RT
     Telephone:· (602) 524-6602




                                                                                                                       LI
                                                                                  ER




                                                                             H




                                                                                                                  A
                                                                                                                      C
 3   ps@strojnik.com                                                                   N
                                                                                           D IS T IC T O
                                                                                                         F
                                                                                                 R
 4
                         UNITED STATES DISTRICT COURT
 5                     NORTHERN DISTRICT OF CALIFORNIA
 6                                              Case No: 20-CV-3140-YGR

     PETER STROJNIK, Sr.                                NOTICE OF DISMISSAL
 8                                                      WITHOUT PREJUDICE
 9                                 Plaintiff,

10
                       vs.
11
12   TERRAPIN 1250 BA YSHORE
     PROPERTY OWNER, LLC DBA
13   HOLIDAY INN EXPRESS SAN
     FRANCISCO AIRPORT SOUTH
14
15
                                  Defendant.
16
17         PLEASE TAKE NOTICE that Plaintiff dismisses the above cause without

18   prejudice.

19
            RESPECTFULLY SUBMITTED this 1 sT day of June, 2020.
20
                                           PETER STROJNIK
21
22
                                            �-
23                                         Plaintiff
24
25
26
27
28
